Per Curiam.
Three actions for rent of premises in Bloomfield were consolidated and heard together by the trial judge without a jury and resulted in judgment for the defendant. The plaintiff appeals.
*664The main facts of the cases were reviewed by this court on appeal from a judgment on an earlier trial of two of the cases in Broadman v. Dyal, 11 N. J. Mis. R. 432; 166 Atl. Atl. Rep. 631, and will not be repeated here.
In that case a judgment for plaintiff was reversed because of the fact that when the rents accrued the relation of landlord and tenant between the parties no longer existed, plaintiff having theretofore parted with the title and possession of the property. On the retrial of the cases the plaintiff proved and offered in evidence an assignment of the rents involved from his vendee to himself, an assignment executed and delivered before the actions' were instituted. To this proof there was no contradiction and the plaintiff thereby established a clear title to the rents.
Other questions urged having been disposed of in the earlier appeal, the judgment is reversed and to the end that a retrial of the case may be had.